Citation Nr: 0404364
Decision Date: 02/13/04	Archive Date: 05/14/04

Citation Nr: 0404364	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-06 003	)	DATE FEB 13 2004

	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment in 
pension benefits, in the calculated amount of $16,324.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from October 1961 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
This matter was addressed by the Board in an August 2003 
decision.  The request for waiver of recovery of the 
overpayment in pension benefits was denied.

Pursuant to 38 U.S.C.A. § 7103 (West 2002), the Board granted 
the appellant's motion, and ordered reconsideration of the 
August 28, 2003 decision.  On December 3, 2003, a Deputy Vice 
Chairman of the Board signed the Order for Reconsideration in 
this matter.  The appellant was afforded a 60-day period to 
provide a response.  The appellant responded that same month 
that he had no further argument to submit.  Accordingly, the 
case is ripe for review by the Board.   


FINDINGS OF FACT

1.  In July 1999, the appellant filed his application, VA 
Form 21-526, for VA pension benefits.  He reported countable 
monthly income in the amount of $2,000.00.

2.  By letter dated in March 2000, the appellant was notified 
he had been awarded VA improved pension benefits effective 
from August 1, 1999, on the basis of his countable income.  

3.  By letter dated in October 2001, the appellant was 
informed that his VA pension benefits were terminated 
effective August 1, 1999.  This retroactive termination 
created an overpayment of $16,324.00.

4.  The VA had significant information associated with the 
record in July 1999, indicating the amount of countable 
monthly income the appellant received.  Based upon this 
information, it was determined that the appellant's countable 
income for purposes of pension eligibility did not exceed the 
maximum annual limit.  

5.  There is no indication in the record that the appellant 
committed any act of commission or omission in relation to 
the circumstances which led to the initial award of pension 
benefits, from which the overpayment in the calculated amount 
of $16,324.00 was created.  This overpayment was the result 
of administrative error.


CONCLUSION OF LAW

The overpayment of pension benefits in the amount of 
$16,324.00 was based solely on administrative error on the 
part of VA; therefore, the overpayment in the amount of 
$16,324.00 was not properly created.  38 U.S.C.A. §§ 5112, 
5302 (West 2002); 38 C.F.R. § 3.500 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record in this case discloses that the appellant, in his 
July 1999 application for VA benefits, checked the "no" box 
indicating neither he nor his spouse had applied for or 
received benefits from the Social Security Administration.  
The application instructions direct those having applied for 
or in receipt of such benefits to complete the corresponding 
numbered spaces concerning such benefits.  The appellant 
entered responses in those designated spaces.  In this 
context, he reported monthly income earnings for himself in 
the amount of $2,000.00, effective from June 1, 1999.  In 
response to a question concerning the receipt of annuity, or 
retirement benefits, or endowment insurance, the appellant 
noted he was in receipt of monthly "pension disability" 
benefits in the amount of $2,000.00, effective from June 1, 
1999.  Additionally, in conjunction with this application, 
the appellant reported other holdings derived from "stocks, 
bonds, bank deposits" totaling $3,000.00.  No other sources 
of monthly income were reported.  

In a February 2000 rating decision, the appellant was awarded 
non-service connected pension benefits effective from August 
1, 1999.  By letter dated in March 2000, the appellant was 
advised of his award of pension benefits, and that this award 
was based upon the RO's findings regarding the appellant's 
countable income.  In that context, the RO noted the 
appellant's countable income as $2,000.00.  The letter also 
noted the appellant had no income earnings, Social Security 
or retirement benefits.  The "RO Copy" of this letter 
describes the $2,000 as "annual income."  A different form 
of this letter, sent to the veteran, only describes it as 
"income."  

In a February 2001 Improved Pension Eligibility Verification 
Report, VA Form 21-0516, the appellant reported monthly 
income earnings derived from Social Security and retirement 
benefits, in the amounts of $1,248.00 and $601.00, 
respectively.  

The appellant's pension award was readjusted based upon 
"unreported" income earnings, resulting in an overpayment 
of $16,324.00.

During a December 2002 hearing, the appellant presented 
testimonial evidence that while he made an error in 
completing the application for pension benefits, he 
accurately reported the amount of Social Security income he 
received.  He maintained his mistake in the identification of 
the source of such income did not constitute a deliberate 
attempt to withhold this information, particularly under 
circumstances where the correct amount was reported. 

In order to determine that the overpayment was not properly 
created, it must be established that the appellant was 
legally entitled to the benefits in question, or if there was 
no legal entitlement, then it must be shown that the VA was 
solely responsible for the appellant being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Furthermore, neither the appellant's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10); 38 C.F.R. § 3.500(b)(2).  

In this case, it is clear the VA had significant information 
associated with the record at the time the claim was filed 
demonstrating that the appellant's countable income, for 
purposes of establishing entitlement to VA pension benefits, 
was excessive.  In this regard, the July 1999 application for 
benefits shows the appellant specifically reported his 
monthly income earnings.  The origin of these funds was not 
clearly identified however.  The Board finds this fact of 
particular significance in that it demonstrates that the RO 
should have known that the appellant's income was excessive 
for pension purposes.

Moreover, there is no indication in the record that the 
appellant committed any act of commission or omission in 
relation to the circumstances upon which the initial award of 
pension benefits was granted.  The Board finds that the 
appellant did not know nor would he have known that he was 
receiving an erroneous award.  In this respect, the Board 
finds it reasonable to conclude that the appellant likely 
believed that his award of Social Security benefits was 
apparently not prohibitive to his receipt of pension benefits 
since the RO granted the pension award notwithstanding the 
reported monthly income earnings.  The Board finds that while 
the appellant did not appropriately identify these earnings 
as income derived from Social Security benefits, he fully 
disclosed the receipt of these funds.  Therefore, the RO was 
on notice as to his receipt of monthly income earnings and 
failed to act on this information.  The Board has carefully 
considered the totality of the evidence in this case and 
concludes that VA clearly knew the appellant was in receipt 
of countable monthly income earnings and that such income 
earnings would cause the appellant's income to exceed the 
maximum income eligibility, yet pension was awarded.

Accordingly, the Board finds that the appellant was without 
fault in the creation of the debt, and concludes that the 
overpayment amount of $16,324.00, was the sole result of 
administrative error.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, became law.  The VCAA made several 
amendments to the law governing VA claims, to include 
redefining VA's duty-to-assist and notification obligations.  
Although the Court has held that the VCAA is potentially 
applicable to all pending claims (see Holliday v. Principi, 
14 Vet. App. 280 (2001)), the Court recently held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to cases involving the waiver of recovery of 
overpayment, because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  It follows that 
because the statute at issue in this matter is found in 
Chapter 31 rather than in Chapter 51, VA's duties to notify 
and assist contained in the VCAA are not applicable this 
claim.  Id.  In any event, in light of the Board's favorable 
determination, the appellant is not prejudiced.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

ORDER

The overpayment of VA pension benefits in the calculated 
amount of $16,324.00 was the result of sole administrative 
error; the appeal for waiver is granted.  
	


			
	J. E. DAY	M. W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


Citation Nr: 0321668	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of an overpayment of pension benefits 
in the amount $16,324.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Committee on Waivers and Compromises (Committee) of the VA 
Regional Office (RO) in Atlanta, Georgia.  In December 2002, 
a hearing was held before the undersigned, who is the Acting 
Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).


FINDINGS OF FACT

1.  In his July 1999 application for pension benefits, the 
veteran indicated that neither his wife nor himself was 
receiving monetary benefits from the Social Security 
Administration (SSA), and that his only means of support was 
a disability pension.

2.  By a rating action dated February 2000, non-service-
connected pension benefits were granted, effective from 
August 1999.

3.  In March 2001, VA learned that the veteran had been 
receiving disability benefits from the SSA that had not been 
previously reported, and that he had been receiving said 
benefits since March 1999.

4.  In October 2001, the veteran's pension benefits were 
adjusted and terminated effective August 1, 1999 as a result 
of the veteran's incomplete and inaccurate financial 
disclosures; this action created an overpayment of $16,324.

5.  The overpayment created by the veteran was a result of 
his failure to promptly and correctly report his income for 
the purposes of retaining VA benefits, despite having been 
advised to fully disclose all sources of countable income to 
VA, and that an overpayment would likely result from failure 
to report the income.


CONCLUSION OF LAW

Waiver of the recovery of overpayment of disability pension 
benefits, in the calculated amount of $16,324, is precluded 
by the veteran's bad faith.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.964(a), 1.965(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

In July 1999, the veteran filed a claim for non-service-
connected pension benefits by completing and submitting VA 
Form 21-526 (Veterans Application for Compensation or 
Pension).  Section 34A of VA Form 21-256 asks "HAVE YOU OR 
YOUR SPOUSE APPLIED FOR OR ARE YOU RECEIVING OR ENTITLED TO 
RECEIVE ANY BENEFITS FROM THE SOCIAL SECURITY ADMINISTRATION 
(OTHER THAN SSI) OR RAILROAD RETIREMENT BOARD?"  The veteran 
checked the "NO" box.  He also indicated in section 36A of 
the form that neither he nor his wife was receiving any 
income from social security.  With respect to the income he 
received, the veteran reported that his only source of income 
was from a disability pension that amounted to $2,000 a 
month. 

By a rating action dated in February 2000, the RO awarded the 
veteran non-service-connected pension benefits effective from 
August 1, 1999.  In a March 2000 letter, the veteran was 
advised that his receipt of pension benefits was directly 
related to his countable income or net worth, and of his 
responsibility to promptly report any changes in his income 
or net worth and that when reporting such income, he was to 
report the total amount and source of all of income received.  
The letter also indicated that the VA pension award was based 
on the fact that the veteran reported no earned income, no 
social security income, no retirement income, no interest 
income, no insurance income, and $2,000 from income from 
other sources.  The veteran was advised that his rate of 
pension was directly related to his countable annual income 
and net worth and to notify VA of any changes in income as 
failure to do so might result in the creation of an 
overpayment.

A VA Form 21-0516 (Improved Pension Eligibility Verification 
Report) was received from the veteran in February 2001.  At 
that time, the veteran reported receiving $1,248 a month 
through Social Security and $601 a month through other 
retirement sources.  A report subsequently generated from the 
SSA revealed that the veteran had been receiving benefits 
since March 1999.  

In April 2001, the veteran was advised that his VA pension 
would be adjusted and terminated effective August 1999, based 
upon his failure to report that he had been receiving monthly 
benefits from Social Security and retirement.  This action 
created an overpayment of what was subsequently calculated as 
$16,324.  The decision to terminate the veteran's benefits 
was made final by a rating action dated in October 2001.  The 
veteran submitted a request for waiver of recovery of the 
overpayment in January 2002.

The Committee considered and denied the veteran's request for 
waiver.  In a decision dated January 2002, the Committee 
determined that there was bad faith involved in the creation 
of the indebtedness on the grounds that there was intention 
on the veteran's part to seek an unfair advantage, with 
knowledge of the consequences, and resulting loss to the 
government, i.e., the veteran's continuing receipt of non-
service-connected pension benefits without accurately 
reporting receipt his income.  The veteran was advised of 
this decision in a January 2002 letter.  

The veteran was afforded a personal hearing before the 
undersigned in December 2002.  He asserted that he had no 
intent to falsify his application for pension benefits.  He 
stated that poor eyesight caused him to make a mistake in 
completing his July 1999 application.  The veteran said he 
misread section 34 of VA Form 21-526 and mistakenly denied 
receiving income from Social Security.  He added that his 
daughter-in-law had assisted him in completing the 
application, and that she also misunderstood/misread section 
34.  The veteran maintained that he was an honest man who had 
never been arrested and was a deacon at his church.  He felt 
the onus was on VA to confirm the information in his initial 
application, and that the error would have been immediately 
discovered had such a fact checking been performed.  

B.  Legal Analysis

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive the income.  
38 C.F.R. § 3.660(a)(1) (2002).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. §§ 1.964(a), 1.965(b) (2002).  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994) (citing 38 
C.F.R. § 1.965).

Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (2002); see Richards v. Brown, 9 Vet. App. 
255 (1998).

The phrase "bad faith" was defined in the "Veterans Benefits 
Administration" (VBA) CIRCULAR 20-90-5, dated February 12, 
1990, as a ". . . willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
decision of the Court has invalidated the use of the above-
cited emphasized phrase as an appropriate basis for a bad 
faith determination.  See Richards 9 Vet. App. 255. In 
Richards, the Court stated, ". . . the operative language in 
38 C.F.R. § 1.965(b)(2) limits bad faith to cases in which 
there is an intent to seek an unfair advantage, the same test 
as only one of the two alternative tests provided for under 
the VA CIRCULAR [20-90- 5]."  Richards at 257.  Thus, the 
Court held that the use of the phrase "neglect or refuse to 
fulfill some duty or contractual obligation" found in VA CIR. 
20-90- 5 was, ". . . inconsistent with the regulation [and 
therefore] cannot be an appropriate basis for a bad faith 
determination."  Richards at 258.  Here, the Board has only 
considered the regulatory standard.

With respect to the case on appeal, the Committee denied the 
veteran's request for waiver of recovery of a $16,324 
overpayment because there was bad faith involved in the 
creation of the indebtedness.  The Board concurs that the 
veteran acted in bad faith in not accurately and truthfully 
reporting his income.  In his July 1999 application for 
benefits, the veteran reported that he was not receiving any 
monthly payments from the SSA.  He indicated such on two 
separate portions of the application form.  

Further, the March 2000 letter advising the veteran of his 
award of non-service-connected pension benefits clearly 
indicated that VA considered his lack of receipt of SSA 
benefits in counting his income.  He was told that his 
pension award had been based on this information.  The 
veteran was therefore well aware of his obligation to 
truthfully report all sources of income fully and of the 
relationship between receipt of such income and his VA 
pension entitlement.   However, he did not report his receipt 
of benefits from the SSA until February 2001.

The evidence of record establishes that the veteran's failure 
to report his receipt of income was not a mere mistake or 
misreading of the application for benefits.  In completing 
the application form, the veteran reported in two separate 
instances that he was not receiving any monthly compensation 
from the SSA.  Section 34A of the form may caused some 
confusion because of the wordy nature of the question.  
However, section 36A is unambiguous in its request for data.  
Section 36A asked the veteran to report how much money he 
received a month, if any, from Social Security.  In this 
regard, the veteran entered a zero for himself and his wife.  
Further, assuming for argument purposes only that he failed 
to report his Social Security income on the application 
because he misread the form, the Board is left wondering why 
the veteran did not seek to correct this error when he was 
notified of his award of benefits in March 2000.  The March 
2000 letter clearly indicated that, in calculating his income 
for his pension, neither the veteran nor his wife received 
money from Social Security.  The lack of action to correct 
this error suggests to the Board that the veteran was quite 
aware that he had inaccurately reported his income.

Based on the foregoing, the Board concludes that the veteran 
demonstrated bad faith by failing to completely and 
accurately report his income when he submitted his 
application for pension benefits in July 1999, and that this 
action was committed for the purpose of retaining VA benefits 
to which he was otherwise not entitled.  The record shows 
that veteran knew he had to accurately report his receipt of 
income and he knew the consequences of failing to report it.  
His failure to truthfully divulge the nature of the income he 
was receiving -receipt of benefits from the SSA- was the 
direct cause of the overpayment of VA benefits.  Such action 
represents a willful intention on his part to seek an unfair 
advantage.  Accordingly, waiver of the debt of $16,324 is 
precluded by law, regardless of the veteran's current 
financial status or any of the other elements of the standard 
of equity and good conscience to which he refers.  See 38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2002) (directing that considerations of equity and 
good conscience are inapposite where fraud, misrepresentation 
or bad faith is found).

Finally, the Board notes that, during the pendency of this 
appeal, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002) (regulations implementing the VCAA).  In 
pertinent part, these new provisions address notification 
requirements in VA claims, and VA's duty to assist claimants 
in the development of claims, such as by securing additional 
records, affording medical examinations to claimants, etc.

The Board notes that the claimant has been advised by the RO 
of the appropriate laws and regulations relating to requests 
for a waiver of overpayment.  It is also clear that the 
veteran has been given ample opportunity to submit evidence 
and argument in support of his claim.  In any event, 
considering the nature of this case, which involves a request 
for a waiver overpayment of VA pension benefits, the Board 
holds that the provisions of the VCAA are inapplicable to the 
instant case.  The Board believes this conclusion to be 
consistent with the recent holding of the United States Court 
of Appeals for Veterans Claims in Barger v. Principi, 16 Vet. 
App. 132 (2002) (holding that the duties specified in the 
VCAA are not applicable to requests for a waiver of 
overpayment).


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $16,324 is denied.



	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


